COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bray and Bumgardner
Argued at Norfolk, Virginia


ROY RAYMOND CARNES
                                          MEMORANDUM OPINION * BY
v.         Record No. 2711-97-1          JUDGE SAM W. COLEMAN III
                                              JUNE 30, 1998
RAYTHEON CONSTRUCTORS, INC. and
 LIBERTY MUTUAL FIRE INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           John H. Klein (Rutter & Montagna, on brief),
           for appellant.

           William C. Walker (Donna White Kearney;
           Taylor & Walker, P.C., on brief), for
           appellees.



     In this appeal from the Workers' Compensation Commission,

Roy Raymond Carnes (claimant) contends the commission erred when

it denied him total temporary disability benefits on the ground

that he failed to prove that he made reasonable efforts to market

his residual work capacity between December 4, 1996 and

January 6, 1997, and beginning February 18, 1997 and continuing.

 Finding no error, we affirm the commission's decision.

     On October 23, 1996, claimant sustained a compensable back

injury while working for Raytheon Constructors, Inc. (employer)

as a carpenter.   The parties stipulated that claimant was

entitled to temporary total disability benefits from November 14,

1996 through December 3, 1996, and from January 7, 1997 through

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
February 17, 1997.   The commission found, and claimant does not

contest, that between the dates of December 4, 1996 to January 7,

1997, and beginning February 18, 1997 and continuing, claimant

was released to light-duty work subject to a five-pound lifting

restriction.

     Employer's Safety Supervisor, Howard Day, testified that,

upon being injured, claimant was given a telephone number which

he could use to inquire into light-duty work with employer.    Day

testified, and claimant admitted, that claimant did not inform

employer of his release to light-duty work.   Day testified that

he could not say that a light-duty job definitely would have been

available for claimant had he contacted employer.
     Claimant admitted that he did not begin to look for

light-duty work until February 3, 1997.   Claimant testified that

he unsuccessfully applied for employment with 110 potential

employers.   He stated that all of the jobs he applied for were in

construction, landscaping, and carpentry.   Several of these

employers told claimant that they had no light-duty jobs

available for him and that he should reapply upon being released

to full duty by his doctor.   Claimant admitted that he was not

capable of performing any of the jobs to which he applied because

they required lifting weights in excess of his five-pound lifting

restriction.   He explained, however, that he was willing to

attempt to perform these jobs despite the lifting restriction.

     The commission held that claimant did not make reasonable




                               - 2 -
efforts to market his residual work capacity because he only

applied for jobs that were beyond his physical limitations.

     A claimant who is released to light-duty work must prove

that he has made a reasonable effort to market his remaining work

capacity during any period for which disability benefits are

sought.   See Washington Metro. Area Transit Auth. v. Harrison,

228 Va. 598, 601, 324 S.E.2d 654, 655 (1985).    What constitutes a

reasonable marketing effort is determined by the facts and

circumstances of each case.   See Great Atl. & Pac. Tea Co. v.

Bateman, 4 Va. App. 459, 464, 359 S.E.2d 98, 100 (1987).

     When reviewing the commission's denial of disability

benefits, we view the evidence in the light most favorable to the

employer, as the prevailing party below.   See National Linen

Serv. v. McGuinn, 8 Va. App. 267, 270, 380 S.E.2d 31, 32 (1989).

Unless we can say that claimant's evidence as a matter of law

proved that he reasonably marketed his residual work capacity,

the commission's finding is conclusive and binding upon us.      See
Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d
833, 835 (1970).
                 FIRST PARTIAL DISABILITY PERIOD:
             DECEMBER 4, 1996 THROUGH JANUARY 6, 1997


     The evidence established that claimant did not seek any

light-duty work from the employer or elsewhere between

December 4, 1996 and January 6, 1997.   Whether light-duty work

was available from the employer is inapposite to the claimant's

burden to prove a reasonable marketing effort.   The claimant,



                               - 3 -
upon whom the marketing burden rests, did not make known to the

employer his availability for light-duty work.    But, moreover,

during this period he made no effort to market his residual

capacity.   We cannot find, as a matter of law, that claimant

sufficiently marketed his residual work capacity during the first

disability period in question.
                     SECOND DISABILITY PERIOD:
                 FEBRUARY 18, 1997 AND CONTINUING


     A claimant does not meet his burden of proving that he made

reasonable efforts to market his residual work capacity where he

confines his job search to work for which he is not qualified by

education, experience, or physical limitations.     See Bateman, 4

Va. App. at 467-68, 359 S.E.2d at 102-03.   The "effort to seek

employment will not be deemed reasonable if the claimant places

undue limitations on the kind of work he will accept, including

limitations not justified by the character of his impairment."

Id. at 467, 359 S.E.2d at 102 (quoting 2 A. Larson, Workmen's

Compensation Law § 57.61(d) (1987)).   It appears by claimant's

own admission that he confined his marketing efforts to

carpentry, construction and landscaping jobs that were not within

his physical limitations.   Claimant did not look for a sedentary

job or one that did not require lifting.    Thus, under Bateman, we
cannot say that the commission erred by finding that claimant

failed to prove he reasonably marketed his residual capacity

after February 18, 1997.

     Accordingly, we affirm the commission's decision.



                               - 4 -
        Affirmed.




- 5 -